Plaintiff in error, C.H. Jones, was convicted on a charge that he did have unlawfully in his possession five quarts of whisky with the unlawful intent to sell the same, and in accordance with the verdict was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgment rendered February 11, 1918, he appealed by filing in this court on April 11, 1918, a petition in error with case-made.
The proof on the part of the state sustains the allegations of the information and is undisputed. The only question presented by this appeal is the sufficiency of the evidence to sustain the verdict. After an examination of the record, our conclusion is that the appeal is wholly destitute of merit. The judgment appealed from is therefore affirmed. Mandate forthwith. *Page 708